Citation Nr: 0620978	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation from the Department of 
Veterans Affairs for left arm and hand disorders under the 
provisions of 38 U.S.C. § 1151 (1994).

2.  What evaluation is warranted for a contracture of the 
left fifth finger from April 21, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional office (RO) in Cleveland, 
Ohio.  

These matters were previously before the Board in November 
2001 and January 2005, at which time they were remanded to 
the RO so that additional development could be undertaken. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal concerning the veteran's service-connected contracture 
of the left fifth finger was placed in an appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Fenderson doctrine applies to this 
appeal.  Hence, the Board has styled this rating question 
accordingly.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran developed an additional left arm and hand 
disability, and/or that any preexisting disease or injury of 
the left arm and hand was aggravated as a result of VA 
medical or surgical treatment provided in April 1995.

2.  Since April 21, 1995, the preponderance of the evidence 
is against a showing that a left fifth finger contracture 
equates to an amputation without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto..


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA compensation under the 
provisions of 38 U.S.C. § 1151 (1994) for a left arm and hand 
disorder have not been met.  38 U.S.C. § 1151 (1994); 38 
C.F.R. § 3.358 (1997); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2005).

2.  Since April 21, 1995, the veteran has not met the 
criteria for a compensable rating for left little finger 
contracture.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5227 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 
Code 5003, 5010, 5156, 5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February and June 
2005 letters fulfills the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disabilities 
at issue.  Thereafter, the claims were readjudicated in the 
December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claims, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence-n.b., the Veterans 
Claims Assistance Act of 2000 was not law in 1998-since the 
August 1998 rating decision the content of the notices 
provided to the appellant complied with the requirements of 
that statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 

Factual Background

The service medical records make no mention of problems 
associated with the veteran's left arm, hand, or fingers.  

An October 1992 Social Security Administration (SSA) decision 
awarded disability benefits.  The medical records used by the 
SSA in conjunction with their decision are not of record, 
however, the award letter shows that it was based on 
disorders not pertinent to this appeal.  Therefore, the 
veteran is not prejudiced by the Board's proceeding with 
appellate review without obtaining these records.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An undated VA Patient Information Form completed by the 
veteran shows that he claimed to have had constant left arm 
and hand pain on and off since 1988.  

An August 1993 VA progress note shows complaints of hand and 
feet numbness.

A June 1994 VA progress note includes a diagnosis of early 
reflex sympathetic dystrophy.

A September 1994 VA progress note shows left hand-related 
complaints, and includes diagnoses of cubital tunnel, carpal 
tunnel, and dorsal wrist ganglion.  

A September 1994 VA X-ray report showed normal left hand 
findings.  
A January 1995 VA progress note mentions the veteran having 
undergoing carpal tunnel surgery in March 1991.  The 
applicable side, left and/or right, was not mentioned.  

A VA operative report, dated April 21, 1995, shows a 
preoperative diagnosis of left carpal and cubital tunnel 
syndrome.  The veteran complained of left hand numbness and 
tingling as well as left elbow pain for one year.  Left 
carpal and cubital tunnel releases were surgically performed.  

A May 1995 VA consultation sheet shows that while a history 
of amyloid neuropathy was noted, the presence of such a 
disorder was not confirmed.  

A July 1995 VA progress note indicates that the veteran's 
postsurgical symptoms were "much better."  "Great 
improvement" was noted.  

The report of VA bone imaging testing accomplished in August 
1995 included a diagnosis of reflex sympathetic dystrophy 
syndrome involving the left arm and hand.  

An August 1995 VA outpatient treatment record shows 
continuing complaints of left elbow pain and dysesthesias of 
the hand.  The examining physician supplied a diagnosis of 
reflex sympathetic dystrophy status post cubital tunnel 
syndrome with carpal tunnel syndrome.  He added that the 
sympathetic dystrophy occurred as a complication of the 
peripheral nerve entrapment problem.  

A VA Form 21-4138, received by VA in September 1995, shows 
that the veteran sought compensation for damage done to his 
left hand and arm which resulted from "defective surgery" 
at the Dayton, Ohio VA Medical Center (VAMC).  He alleged 
that this surgery resulted in reflex sympathetic dystrophy 
syndrome of the left arm and hand.  

An October 1995 VA progress note shows that the veteran 
developed reflex sympathetic dystrophy post ulnar nerve and 
carpal tunnel surgery in April 1995.  The veteran also 
complained of numbness and limited mobility of his fourth and 
fifth left hand fingers.  

June 1998 VA X-ray reports notes that the veteran's left 
fingers and bilateral wrists were normal.  

A May 1998 VA peripheral nerves examination report shows that 
the veteran was seen for complaints of left arm pain.  The 
examiner reported that neurological examination showed 
sensory findings of persistent or residual entrapment of the 
left median nerve in the wrist and left ulnar nerve in the 
elbow.  No physical evidence of reflex sympathetic dystrophy 
was observed.  The veteran was noted not to have amyloidosis.  
The veteran's pain was attributable to carpal tunnel 
syndrome.  

A June 1998 VA orthopedics examination report shows that 
examination of the veteran's left fifth finger indicated 
fusion of the "PIP" (proximal interphalangeal) joint.  He 
also complained of tingling pains in his hands and left fifth 
finger and ulnar side of his left fourth finger.  Status post 
carpal tunnel release with mild carpal tunnel syndrome 
sensory symptoms, and status post ulnar nerve decompression 
with residual intermittent ulnar nerve neuritis was 
diagnosed.  The examiner added that the record contained no 
evidence of amyloidosis.  No evidence of reflex sympathetic 
dystrophy was shown on clinical examination.  No 
abnormalities of the bones of the wrist or hand were 
observed.  

An August 1998 rating decision granted service connection and 
assigned a noncompensable rating, effective from April 21, 
1995, for a contracture of the left fifth finger.

The veteran testified before the undersigned in July 2001 
that he experienced left arm, hand, and finger numbness as a 
result of his April 1995 VA surgery.  See pages 25 and 26 of 
hearing transcript (transcript).  He added that his left 
little finger was deformed, in that he could not straighten 
it out, and that he had trouble gripping things.  See page 29 
of transcript.  

A June 2003 VA peripheral nerves examination report shows 
that the veteran reported having paresthesias in the fourth 
and fifth fingers of his left hand prior to the 1995 surgery, 
with continuing symptoms following the procedure.  
Examination showed that the veteran was unable to fully 
extend his left fifth finger, and that he lacked 20 degrees 
of full extension at the proximal interphalangeal joint and 
distal interphalangeal joint.  He had full range of flexion.  
The finger reached the palmar crease without difficulty.  
Normal strength of the finger was also reported.  No evidence 
of swelling was noted, and no atrophic changes of the left 
fifth finger or atrophic changes of the left hand or forearm 
were observed.  The examiner commented that while the veteran 
lacked 20 degrees of full extension of his left fifth finger, 
this was of no functional significance.  The examiner opined 
that there were no problems that were secondary to the left 
fifth finger contracture.  

The report of a July 2003 VA nerve conduction study left 
upper extremity findings suggestive of polyneuropathy with 
median neuropathy at the wrist and ulnar neuropathy at the 
elbow secondary to underlying diabetic etiology.  No evidence 
of radiculopathy, plexopathy, myopathy, or motor neuron 
disease was shown.  

A July 2005 VA orthopedic examination report shows that the 
veteran denied left little finger flare-ups, and denied 
progressive contracture at the proximal interphalangeal joint 
of the left small finger.  He was able to make a full fist, 
showing full flexion of the proximal interphalangeal, 
metacarpophalangeal joint, and distal interphalangeal joints.  
The examiner observed that the veteran had a small proximal 
interphalangeal contracture of the left small finger that 
restricted his range of motion from 10 degrees to 95 degrees.  
The veteran also had decreased sensory function in the ulnar 
distribution of the hand although his motor function of the 
ulnar nerve distribution was maintained.  The examiner 
specifically opined that it was "less likely as not" that 
VA medical treatment, including the surgery in 1995, resulted 
in "additional disability" of the veteran's left arm and 
hand.  He added that it was "less likely as not" that VA 
treatment resulted in an aggravation of any left arm or hand 
disorder which pre-existed such treatment.  The examining 
physician added that the veteran's ulnar neuropathy prior to 
the 1995 surgery necessitated the surgerical procedure.  
While noting that the veteran claimed to have numbness in his 
small and ring finger prior to the surgery, and that while it 
was possible that he did not get better from the surgery, the 
examiner opined that the appellant's symptoms were neither 
caused by nor aggravated by the surgery.  As for the small 
proximal interphalangeal contracture, the physician opined 
that this disorder did not cause any functional limitation.  

Laws and Regulations

The veteran's application for compensation pursuant to 
38 U.S.C. § 1151, his claim was received by VA in August 
1995.  Hence, a showing of fault or negligence on the part of 
VA leading to the onset of disability or additional 
disability is not required.  Brown v. Gardner, 513 U.S. 115 
(1994);  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  

Under the applicable provisions of 38 U.S.C. § 1151 (1994), 
where any veteran shall have suffered an injury or an 
aggravation of an injury, as a result of VA hospitalization 
or medical or surgical treatment, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.

In determining whether additional disability exists, the 
beneficiary' s physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury and compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which treatment was authorized.  38 
C.F.R. § 3.358(b) (1997).

For a determination of whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental.  38 C.F.R. § 3.358(c)(1) (1997).  
Also, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury as a result 
of treatment.  38 C.F.R. § 3.358(c)(2) (1997).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  The phrase 
necessary consequences contemplates those which are certain 
to result from, or were intended to result from, the 
treatment administered.  38 C.F.R. § 3.358(c)(3) (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases, 
as is the case here, where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As part of an August 1998 rating decision, in granting 
service connection for a contracture of the left fifth 
finger, the RO assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5227, ankylosis of 
a finger other than the thumb, index or middle finger.

Since August 1998 the criteria for rating finger disabilities 
changed.  38 C.F.R. § 4.71a, Code 5227 (2005).  While the 
veteran was not specifically provided the new regulation the 
criteria for rating disability of single digits is 
essentially unchanged, and the appellant in this case was not 
prejudiced.  

The Board may only apply the old criteria to rating finger 
disabilities to the period prior to August 26, 2002, and the 
new criteria to rating finger disabilities to the period 
since August 26, 2002.

Code 5227, in effect prior to August 26, 2002, provided a 
noncompensable rating for ankylosis of the fifth finger 
whether on the minor or major hand.  38 C.F.R. § 4.71a 
(2002).  A note to Code 5227 provided that extremely 
unfavorable ankylosis will be rated as amputation under Code 
5156.  Id.  The provisions of 38 C.F.R. § 4.71a, Code 5156 
provide a 10 percent evaluation for amputation of the little 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.

Likewise, 38 C.F.R. § 4.71a, Code 5227 (2005) provides a 
noncompensable rating for ankylosis, favorable or 
unfavorable, of the little finger whether on the minor or 
major hand.  A note to Code 5227 states that VA will consider 
whether evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

Analysis

38 U.S.C.A. § 1151

In the case at hand, the veteran essentially contends that he 
suffers from a left arm and hand disability as a result of an 
April 1995 VA surgical procedure.  That procedure was 
performed to correct left carpal and cubital tunnel 
syndromes.  The veteran claims that his symptoms include 
pain, numbness, and tingling.  However, while the record 
reflects that the veteran, in May 1998, presented sensory 
findings of persistent or residual entrapment of the left 
median nerve in the wrist and left ulnar nerve in the elbow, 
no medical professional has attributed such disability to the 
April 1995 surgical procedures.  The Board also notes that a 
current diagnosis of reflex sympathetic dystrophy is not of 
record.  See VA examination reports, dated in May and June 
1998.

As no medical professional has opined that the treatment 
afforded the veteran by VA involving left carpal and cubital 
tunnel releases undertaken during a period of VA 
hospitalization in April 1995, resulted in additional 
disability, the claim must be denied.  This is particularly 
the case here as a VA examining physician, in July 2005, 
after reviewing the extensive medical record and examining 
the veteran opined that it was "less likely as not" that 
the VA medical treatment including the surgery in 1995 
resulted in "additional" left arm and hand disability.  The 
physician also opined that it was "less likely as not" that 
the April 1995 VA surgical procedure resulted in an 
aggravation of any left arm or hand disorder which pre-
existed such treatment.  

While the veteran has set forth his own opinion as to the 
existence of additional left arm and hand disability, the 
record does not establish that he has the requisite medical 
training and expertise to offer any such opinion.  See Layno 
v. Brown, 6 Vet. App. 464, 469-70 (1994).  As the 
preponderance of the evidence is against entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for disability of the 
left arm and hand, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 

Increased Rating

After considering all of the evidence of record, including 
particularly the above-discussed 1998, 2003, and 2005 VA 
examination reports, the Board finds that the veteran's left 
fifth finger contracture does not warrant a compensable 
rating at any time since April 21, 1995.  In this regard, 
since April 21, 1995, the criteria set forth in 38 C.F.R. 
§ 4.71a, Code 5227 (2002) and (2005), for the assignment of a 
compensable rating have not been met.  

Specifically, the record does not include a diagnosis of 
ankylosis of the left fifth finger.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  In the absence of ankylosis, the Board 
may not rate the veteran's service-connected left little 
finger as ankylosed.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a compensable rating is not warranted 
for the veteran's service-connected left fifth finger under 
Code 5227.  38 C.F.R. § 4.71a.  

The medical evidence is also completely devoid of a clinical 
finding which demonstrates that the veteran's left fifth 
finger disability equates to an amputation.  Such a finding 
is required for a compensable rating.  Accordingly, a 
compensable rating from April 21, 1995, is not warranted.  
Indeed, the July 2005 VA examiner opined that the veteran's 
contracture did not cause any functional limitation.  Thus, 
there is no objective evidence that any resulting limitation 
of motion interferes with overall hand function. 

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 (2004) for 
a left arm and hand disability due to April 1995 VA surgical 
treatment is denied.  

Entitlement to a compensable rating for a contracture of the 
left fifth finger from April 21, 1995, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


